Citation Nr: 0217398	
Decision Date: 12/03/02    Archive Date: 12/12/02

DOCKET NO.  01-05 344A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from March 1943 to 
September 1945.

The current appeal arose from a January 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona.  

The RO denied entitlement to service connection for 
bilateral hearing loss.

Recently provided statements on appeal from the veteran show 
that he has requested service connection for tinnitus, and 
an evaluation in excess of 50 percent for post-traumatic 
stress disorder.  Since these issues have been neither 
procedurally prepared nor certified for appellate review, 
the Board of Veterans' Appeals (Board) is referring them to 
the RO for initial consideration and appropriate 
adjudicative actions.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the CAVC.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

A review of the record discloses that in his June 2001 
substantive appeal to the Board with respect to his claim 
for service connection for hearing loss, the veteran 
requested the opportunity to provide oral testimony before a 
travel Member of the Board at the RO.  In November 2001 the 
RO informed him that a hearing before a travel Member of the 
Board had been scheduled for December 11, 2001, at the RO.  
However, in October 2001, he advised the RO that he wished 
to present oral testimony before a decision review officer 
at the RO, and failed to indicate that he still wanted a 
hearing before a travel Member of the Board at the RO.

In any event, the veteran failed to report for the hearing 
before a travel Member of the Board scheduled for December 
11, 2001 at the RO.  He has still not been afforded his 
requested hearing before a decision review officer at the 
RO.

It is a basic principle of veterans' law that the Board 
shall decide an appeal only after affording the appellant an 
opportunity for a hearing.  38 U.S.C.A. § 7105, 7107 (West 
1991 & Supp. 2002).

The Board observes that recently published regulations, 
effective February 22, 2002, permit the Board to obtain 
evidence and cure procedural defects without remanding.  
They were not intended to preclude a remand in these 
circumstances.  See 67 Fed. Reg. 3,099-3,016 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. §§ 19.9, 19.31, 20.903, and 
20.1304 (2002)).

The request for a hearing before a decision review officer 
at the RO is such a matter.  See Chairman's Memorandum No. 
01-02-01 (Jan. 29, 2001) noting one such action is where an 
appellant has requested a field hearing, either a travel 
Board hearing or a local decision review officer hearing.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West Supp. 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

Accordingly, this case is remand to the RO for the following 
actions:

1.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2. The local representative of the 
Disabled American Veterans should be 
given an opportunity to review the 
claims folder, and a reasonable time in 
which to submit a presentation on the 
veteran's behalf.

3.  After a reasonable amount of time 
has been afforded the representative to 
review the claims folder and submit a 
presentation, the veteran should be 
scheduled to appear at a hearing before 
a decision review officer as soon as it 
may be feasible.  Notice should be sent 
to the veteran and his representative, a 
copy of which should be associated with 
the claims file.

4.  The veteran should be asked to 
submit any other information, evidence, 
or arguments that may be pertinent to 
the appeal at that time.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action unless 
otherwise notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the CAVC.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).


